--------------------------------------------------------------------------------

Exhibit 10.13
 
TRIMBLE NAVIGATION LIMITED
CHANGE IN CONTROL SEVERANCE AGREEMENT
 
THIS CHANGE IN CONTROL SEVERANCE AGREEMENT, effective on the date of last
signature (this “Agreement”), is entered into by and between Trimble Navigation
Limited (the “Company”) and (the “Executive”).
 
W I T N E S S E T H
 
WHEREAS, the Company considers the establishment and maintenance of a sound and
vital management to be essential to protecting and enhancing the best interests
of the Company and its shareholders; and
 
WHEREAS, the Company recognizes that, as is the case with many publicly held
corporations, the possibility of a change in control may arise and that such
possibility may result in the departure or distraction of management personnel
to the detriment of the Company and its shareholders; and
 
WHEREAS, the Board of Directors of the Company has determined that it is in the
best interests of the Company and its shareholders to secure the Executive’s
continued services and to ensure the Executive’s continued and undivided
dedication to his duties in the event of any threat or occurrence of a change in
control of the Company; and


WHEREAS, the Board of Directors of the Company has authorized the Company to
enter into this Agreement.
 
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, the Company and the Executive hereby
agree as follows:
 
1. Definitions. As used in this Agreement, the following terms shall have the
respective meanings set forth below:
 
(a) “Board” means the Board of Directors of the Company.
 
(b) “Bonus” means the annual or quarterly bonuses payable pursuant to the
Company’s Management Incentive Plan or such other plan that provides for the
payment of incentive bonuses as may be, from time to time, authorized by the
Board.
 
  (c) "Cause" means (i) the Executive's engagement in acts of embezzlement,
dishonesty or moral turpitude; (ii) the conviction of the Executive for having
committed a felony; (iii) a breach by the Executive of the Executive's fiduciary
duties and responsibilities to the Company having the potential to result in a
material adverse effect on the Company's business, operations, prospects or
reputation; or (iv) the repeated failure of the Executive to perform duties and
responsibilities as an employee of the Company to the reasonable satisfaction of
the Board (except in the case of death or disability) that has not been cured
within thirty (30) days after a written demand for substantial performance has
been delivered to the Executive by the Board.  The determination of Cause shall
be made by the Board.

 
 

--------------------------------------------------------------------------------

 

 (d) "Change in Control" means the occurrence of any of the following events:


(i) any "person" (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the "beneficial owner" (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company's then outstanding voting securities; or


(ii) the consummation of the sale or disposition by the Company of all or
substantially all of the Company's assets; or


(iii) the consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least sixty
percent (60%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.


(iv) a change in the composition of the Board, as a result of which fewer than a
majority of the directors are Incumbent Directors. "Incumbent Directors" shall
mean directors who either (A) are directors of the Company as of the date
hereof, or (B) are elected, or nominated for election, to the Board with the
affirmative votes of at least a majority of those directors whose election or
nomination was not in connection with any transaction described in subsections
(i), (ii) or (iii) or in connection with an actual or threatened proxy contest
relating to the election of directors of the Company.


Notwithstanding anything in this Agreement to the contrary, if the Executive’s
employment is terminated within the nine months prior to a Change in Control,
and the Executive reasonably demonstrates that such termination was at the
request of a third party who has indicated an intention or taken steps
reasonably calculated to effect a Change in Control (such a termination of
employment, an “Anticipatory Termination”), then for all purposes of this
Agreement, the date immediately prior to the date of such termination of
employment shall be deemed to be the date of a Change in Control.
 
 (e) “Company” means Trimble Navigation Limited, a California corporation.
 
 (f) “Date of Termination” means the date on which the Executive’s employment by
the Company terminates.
 
(g) “Good Reason” means, without the Executive’s express written consent, the
occurrence of any of the following events after a Change in Control:
 
(i) the assignment to the Executive of any duties (including a diminution of
duties) inconsistent in any adverse respect with the Executive’s position(s),
duties, responsibilities or status with the Company immediately prior to such
Change in Control;

 
2

--------------------------------------------------------------------------------

 
 
(ii) an adverse change in the Executive’s reporting responsibilities, titles or
offices with the Company as in effect immediately prior to such Change in
Control;
(iii) any removal or involuntary termination of the Executive from the Company
otherwise than as expressly permitted by this Agreement or any failure to
re-elect the Executive to any position with the Company held by the Executive
immediately prior to such Change in Control;
(iv) a reduction by the Company in the Executive’s rate of annual base salary as
in effect immediately prior to such Change in Control or as the same may be
increased from time to time thereafter;
(v) any requirement of the Company that the Executive (A) be based anywhere more
than twenty-five (25) miles from the facility where the Executive is located at
the time of the Change in Control or (B) travel on Company business to an extent
substantially more burdensome than the travel obligations of the Executive
immediately prior to such Change in Control;
(vi) the failure of the Company to (A) continue in effect any compensation plan
in which the Executive is participating immediately prior to such Change in
Control, or the taking of any action by the Company which would adversely affect
the Executive’s participation in or reduce the Executive’s benefits under any
such plan (including the failure to provide the Executive with a level of
discretionary incentive award grants consistent with the past practice of the
Company in granting such awards to the Executive during the three-Year period
immediately preceding the Change in Control), (B) provide the Executive and the
Executive’s dependents with welfare benefits (including, without limitation,
medical, prescription, dental, disability, salary continuance, employee life,
group life, accidental death and travel accident insurance plans and programs)
in accordance with the most favorable plans, practices, programs and policies of
the Company and its affiliated companies in effect for the Executive immediately
prior to such Change in Control, (C) provide fringe benefits in accordance with
the most favorable plans, practices, programs and policies of the Company and
its affiliated companies in effect for the Executive immediately prior to such
Change in Control, or (D) provide the Executive with paid vacation in accordance
with the most favorable plans, policies, programs and practices of the Company
and its affiliated companies as in effect for the Executive immediately prior to
such Change in Control, unless in the case of any violation of (A), (B) or (C)
above, the Executive is permitted to participate in other plans, programs or
arrangements which provide the Executive (and, if applicable, the Executive’s
dependents) with no less favorable benefits at no greater cost to the Executive;
or
(vii) the failure of the Company to obtain the assumption agreement from any
successor as contemplated in Section 10(b) hereof.
 
Any event or condition described in Sections 1(g)(i) through (vi) which occurs
prior to a Change in Control, but was at the request of a third party who has
indicated an intention or taken steps reasonably calculated to effect a Change
in Control, shall constitute Good Reason following a Change in Control for
purposes of this Agreement (as if a Change in Control had occurred immediately
prior to the occurrence of such event or condition) notwithstanding that it
occurred prior to the Change in Control.


For purposes of this Agreement, any good faith determination of Good Reason made
by the Executive shall be conclusive; provided, however, that an isolated,
insubstantial and inadvertent action taken in good faith and which is remedied
by the Company promptly after receipt of notice thereof given by an Executive
shall not constitute Good Reason.  The Executive’s continued employment shall
not constitute consent to or a waiver of rights with respect to any event or
condition constituting Good  Reason. The Executive must provide notice of
termination within ninety (90) days of his knowledge of an event or condition
constituting Good Reason hereunder or such event shall not constitute Good
Reason hereunder. A transaction which results in the Company no longer being a
publicly traded entity shall not in and of itself be treated as Good Reason
unless and until one of the events or conditions set forth in Sections 1(g)(i)
through (vii) occurs.

 
3

--------------------------------------------------------------------------------

 
 
 (h) “Nonqualifying Termination” means a termination of the Executive’s
employment (i) by the Company for Cause, (ii) by the Executive for any reason
other than Good Reason, (iii) as a result of the Executive’s death, or (iv) by
the Company due to the Executive’s absence from his duties with the Company on a
full-time basis for at least one hundred eighty (180) consecutive days as a
result of the Executive’s incapacity due to physical or mental illness.
 
(i) “Projected Bonus Amount” means, with respect to any Year, the greater of (i)
the Executive’s Target Bonus Amount for such Year; or (ii) to the extent
calculable after at least one calendar quarter of the Year, the Bonus the
Executive would have earned in the Year in which the Executive’s Date of
Termination occurs had the Company’s financial performance through the end of
the fiscal quarter immediately preceding the Date of Termination continued
throughout said Year (the “Earned Bonus Amount”).
 
 (l) “Subsidiary” means any corporation or other entity in which the Company has
a direct or indirect ownership interest of 50% or more of the total combined
voting power of the then outstanding securities of such corporation or other
entity.
 
(m) “Target Bonus Amount” means, with respect to any Year, the Participant’s
target Bonus for such Year based upon the Company’s forecasted operational plan.
 
(n) “Termination Period” means the period of time beginning with a Change in
Control and ending one (1) year following such Change in Control.
 
(o) “Year” means the fiscal year of the Company.
 
2. Acceleration of Options Upon Change in Control.  Upon a Change in Control
each of the Executive’s outstanding stock options granted under any of the
Company’s stock option or incentive plans shall accelerate and become vested and
exercisable with respect to the total number of shares covered by all such
outstanding stock options.


3. Termination of Employment.
 
(a) If during the Termination Period the employment of the Executive shall
terminate, other than by reason of a Nonqualifying Termination, then the Company
shall pay to the Executive, within five (5) business days following the Date of
Termination, as compensation for services rendered to the Company:
 
(i) a lump-sum cash amount equal to the sum of (A) the Executive’s base salary
from the Company and its Subsidiaries through the Date of Termination and any
outstanding Bonus for which payment is due and owing at such time, (B) any
accrued vacation pay, and (C) to the extent not provided under the Company’s
Bonus plans, a pro-rata portion of the Executive’s Projected Bonus Amount for
the Year in which the Executive’s Date of Termination occurs, in each case to
the extent not theretofore paid; plus

 
4

--------------------------------------------------------------------------------

 

(ii) a lump-sum cash amount equal to the sum of (A) twelve (12) months of base
salary calculated using the Executive’s highest monthly rate of base salary
during the 12-month period immediately preceding the Date of Termination, or if
greater, immediately preceding the Change in Control and (B) the highest of (x)
the Executive’s average Bonus (annualized for any partial Years of employment)
earned during the 3-Year period immediately preceding the Year in which the Date
of Termination occurs (or shorter annualized period if the Executive had not
been employed for the full three-Year period), (y) the Executive’s Target Bonus
Amount for the Year in which the Change in Control occurs and (z) the
Executive’s Target Bonus Amount for the Year in which the Date of Termination
occurs; provided, that any amount paid pursuant to this Section 3(a)(ii) shall
offset an equal amount of any severance relating to salary or bonus continuation
to be received by the Executive upon termination of employment of the Executive
under any severance plan, policy, or arrangement of the Company.
 
(b) If during the Termination Period, the employment of the Executive shall
terminate, other than by reason of a Nonqualifying Termination, for a period of
one (1) year commencing on the Date of Termination, the Company shall continue
to keep in full force and effect (or otherwise provide) all policies of medical,
dental, accident, disability and life insurance with respect to the Executive
and his dependents with the same level of coverage, upon the same terms and
otherwise to the same extent (and on the same after-tax basis), as such policies
shall have been in effect immediately prior to the Date of Termination (or, if
more favorable to the Executive, immediately prior to the Change in Control),
and the Company and the Executive shall share the costs of the continuation of
such insurance coverage in the same proportion as such costs were shared
immediately prior to the Date of Termination.


(c) If during the Termination Period, the employment of the Executive shall
terminate, other than by reason of a Nonqualifying Termination, each of the
Executive’s outstanding stock options granted under any of the Company’s stock
option or incentive plans shall be exercisable by the Executive until the
earlier of (A) the expiration of the term of the option or (B) one (1) year
following the Date of Termination.
 
(d) If during the Termination Period the employment of the Executive shall
terminate by reason of a Nonqualifying Termination, then the Company shall pay
to the Executive (or the Executive’s beneficiary or estate) such payments and
provide to the Executive such benefits, if any, as the Company customarily pays
or provides to executives of the Company upon termination of employment and in
any event in compliance with the requirements of Section 409A.

 
5

--------------------------------------------------------------------------------

 
 
(e) Anything in this Agreement to the contrary notwithstanding, no amount
payable under Section 3(a)(ii) hereof that is non-qualified deferred
compensation subject to Section 409A, as determined in the sole discretion of
the Company, shall be paid unless the Executive experiences a “separation from
service” within the meaning of Section 409A of the Code (a “Separation from
Service”), and except as otherwise provided below with respect to an
Anticipatory Termination, shall instead be paid, with interest on any delayed
payment at the applicable federal rate provided for in Section 7872(f)(2)(A) of
the Code (“Interest”),] to the Executive on the first business day that is after
the earlier of (i) the date that is six months following the date of the
Executive’s Separation from Service,” or (ii) the date of the Executive’s death
(the “Delayed Payment Date”), if the Executive is a “specified employee” within
the meaning of Section 409A of the Code (as determined in accordance with the
methodology established by the Company as in effect on the Date of Termination
(a “Specified Employee”)), and such delayed commencement is otherwise required
in order to avoid a prohibited distribution under Section 409A(a)(2) of the
Code, or any successor provision thereto).


(f)  Anything in the foregoing to the contrary notwithstanding, any amount
payable under Section 3(a)(ii) hereof in connection with an Anticipatory
Termination that is non-qualified deferred compensation subject to Section 409A
of the Code shall be paid as follows: (A) if the Change in Control is a “change
in control event” within the meaning of Section 409A of the Code, (1) except as
provided in clause (A)(2), on the date of such Change in Control, or (2) if the
Executive is a Specified Employee and the Delayed Payment Date is later than the
date of the Change in Control, on the Delayed Payment Date, and (B) if such
Change in Control is not a “change in control event” within the meaning of
Section 409A of the Code, on the first business day following the date that is
nine months following the date of the Anticipatory Termination to the extent
payment at such time is not a violation of Section 409A of the Code.  In the
event of an Anticipatory Termination, any payment or benefit that is not
non-qualified deferred compensation within the meaning of Section 409A of the
Code that is payable under this Agreement shall be paid or shall commence being
provided on the date of the Change in Control.  Interest with respect to the
period, if any, from the date of the Change in Control through the actual date
of payment shall be paid on any delayed cash amounts.
 
4.  Golden Parachute.  In the event that the benefits provided for in this
Agreement (together with any other benefits or amounts) otherwise constitute
"parachute payments" within the meaning of Section 280G of the Code and would,
but for this Section 4 be subject to the excise tax imposed by Section 4999 of
the Code (the "Excise Tax"), then the Executive's benefits under this Agreement
shall be either: (i) delivered in full, or (ii) delivered as to such lesser
extent as would result in no portion of such benefits being subject to the
Excise Tax, whichever of the foregoing amounts, taking into account the
applicable federal, state and local income taxes and the Excise Tax, results in
the receipt by the Executive on an after-tax basis, of the greatest amount of
benefits, notwithstanding that all or some portion of such benefits may be
taxable under Section 4999 of the Code. Unless the Company and the Executive
otherwise agree in writing, all determinations required to be made under this
Section 4, including the manner and amount of any reduction in the Executive's
benefits under this Agreement, and the assumptions to be utilized in arriving at
such determinations, shall be made in writing in good faith by Ernst & Young LLP
(the "Consulting Firm"). In the event that the Consulting Firm (or any affiliate
thereof) is unable or unwilling to act, the Executive may appoint a nationally
recognized public accounting firm to make the determinations required hereunder
(which accounting firm shall then be referred to as the Consulting Firm
hereunder). All fees and expenses of the Consulting Firm shall be borne solely
by the Company and the Company shall enter into any agreement requested by the
Consulting Firm in connection with the performance of the services hereunder.
For purposes of making the calculations required by this Section 4, the
Consulting Firm may make reasonable assumptions and approximations concerning
the application of Sections 280G and 4999 of the Code. The Company and the
Executive shall furnish to the Consulting Firm such information and documents as
the Consulting Firm may reasonably request to make a determination under this
Section 4.

 
6

--------------------------------------------------------------------------------

 
 
5. Withholding Taxes. The Company may withhold from all payments due to the
Executive (or his beneficiary or estate) hereunder all taxes which, by
applicable federal, state, local or other law, the Company is required to
withhold therefrom.
 
6. Reimbursement of Expenses. If any contest or dispute shall arise under this
Agreement involving termination of the Executive’s employment with the Company
or involving the failure or refusal of the Company to perform fully in
accordance with the terms hereof, the Company shall reimburse the Executive, on
a current basis, for all legal fees and expenses, if any, incurred by the
Executive in connection with such contest or dispute (regardless of the result
thereof), together with interest in an amount equal to the prime rate of Bank of
America from time to time in effect, but in no event higher than the maximum
legal rate permissible under applicable law, such interest to accrue from the
date the Company receives the Executive’s statement for such fees and expenses
through the date of payment thereof; provided, however, that all such
reimbursements must be made no later than the last day of the third calendar
year that begins after the Date of Termination.
 
7. Termination of Agreement. This Agreement shall be effective on the date
hereof and shall continue until the first to occur of (i) the termination of the
Executive’s employment with the Company prior to a Change in Control (except as
otherwise provided hereunder), (ii) a Nonqualifying Termination, or (iii) the
termination of the Executive’s employment following the Termination Period.
 
8. Scope of Agreement. Nothing in this Agreement shall be deemed to entitle the
Executive to continued employment with the Company or its Subsidiaries, and if
the Executive’s employment with the Company shall terminate prior to a Change in
Control, the Executive shall have no further rights under this Agreement (except
as otherwise provided hereunder); provided, however, that notwithstanding
anything herein to the contrary, any termination of the Executive’s employment
following a Change in Control shall be subject to all of the benefit and payment
provisions of this Agreement.
 
9. Obligations of the Executive. The Executive agrees that if a Change in
Control shall occur, the Executive shall not voluntarily leave the employ of the
Company without Good Reason during the 90-day period immediately following a
Change in Control.
 
10. Successors’ Binding Obligation.
 
(a) This Agreement shall not be terminated by any merger, consolidation or
corporate reorganization of the Company (a “Company Change”) or transfer of
assets. In the event of any Company Change or transfer of assets, the provisions
of this Agreement shall be binding upon the surviving or resulting corporation
or any person or entity to which the assets of the Company are transferred.

 
7

--------------------------------------------------------------------------------

 

 (b) The Company agrees that concurrently with any Company Change or transfer of
assets, it will cause any successor or transferee unconditionally to assume by
written instrument delivered to the Executive (or his beneficiary or estate) all
of the obligations of the Company hereunder. Failure of the Company to obtain
such assumption prior to the effectiveness of any such Company Change or
transfer of assets that results in a Change in Control shall constitute Good
Reason hereunder and shall entitle the Executive to compensation and other
benefits from the Company in the same amount and on the same terms as the
Executive would be entitled hereunder if the Executive’s employment were
terminated following a Change in Control other than by reason of a Nonqualifying
Termination. For purposes of implementing the foregoing, the date on which any
such Company Change or transfer of assets becomes effective shall be deemed the
date Good Reason occurs, and the Executive may terminate employment for Good
Reason on or following such date.
 
(c) This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amounts would be payable to the Executive hereunder had the
Executive continued to live, all such amounts, unless otherwise provided herein,
shall be paid in accordance with the terms of this Agreement to such person or
persons appointed in writing by the Executive to receive such amounts or, if no
person is so appointed, to the Executive’s estate.
 
11. Notice.
 
(a) For purposes of this Agreement, all notices and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given when delivered or five (5) days after deposit in the United
States mail, certified and return receipt requested, postage prepaid, addressed
as follows:
 
If to the Executive:
 
  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Address


If to the Company:
 
Trimble Navigation Limited
935 Stewart Drive
Sunnyvale, California 94085
Attention: General Counsel

 
8

--------------------------------------------------------------------------------

 
 
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt. Alternatively, notice may be deemed to have been
delivered when sent by facsimile to a location provided by the other party
hereto.
 
(b) A written notice of the Executive’s Date of Termination by the Company or
the Executive, as the case may be, to the other, shall (i) indicate the specific
termination provision in this Agreement relied upon, (ii) to the extent
applicable, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive’s employment under the provision
so indicated and (iii) specify the Date of Termination date (which date shall
not be less than fifteen (15) nor more than sixty (60) days after the giving of
such notice). The failure by the Executive or the Company to set forth in such
notice any fact or circumstance which contributes to a showing of Good Reason or
Cause shall not waive any right of the Executive or the Company hereunder or
preclude the Executive or the Company from asserting such fact or circumstance
in enforcing the Executive’s or the Company’s rights hereunder.
 
12. Full Settlement; No Mitigation. The Company’s obligation to make any
payments provided for by this Agreement to the Executive and otherwise to
perform its obligations hereunder shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Company may have against the Executive or others. In no event shall the
Executive be obligated to seek other employment or take other action by way of
mitigation of the amounts payable to the Executive under any of the provisions
of this Agreement and such amounts shall not be reduced whether or not the
Executive obtains other employment.
 
13. Employment with Subsidiaries. Employment with the Company for purposes of
this Agreement shall include employment with any Subsidiary.
 
14. Governing Law; Validity. The interpretation, construction and performance of
this Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of California without regard to the
principle of conflicts of laws. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which other provisions shall remain in
full force and effect.
 
15. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original and all of which together shall constitute one
and the same instrument.
 
16. Miscellaneous. No provision of this Agreement may be modified or waived
unless such modification or waiver is agreed to in writing and signed by the
Executive and by a duly authorized officer of the Company. No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. Failure by the
Executive or the Company to insist upon strict compliance with any provision of
this Agreement or to assert any right the Executive or the Company may have
hereunder, including without limitation, the right of the Executive to terminate
employment for Good Reason, shall not be deemed to be a waiver of such provision
or right or any other provision or right of this Agreement. Except as otherwise
specifically provided herein, the rights of, and benefits payable to, the
Executive, his estate or his beneficiaries pursuant to this Agreement are in
addition to any rights of, or benefits payable to, the Executive, his estate or
his beneficiaries under any other employee benefit plan or compensation program
of the Company.

 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer of the Company and the Executive has executed this
Agreement as of the day and year set forth below.
 
 
Trimble Navigation Limited




By:
         
Name:
         
Title:
         
Date:
         
Executive
                           
Name:
         
Title:
         
Date:
   

 
 
10

--------------------------------------------------------------------------------